Title: Memorial to the States General, 19 April 1781
From: Adams, John
To: Netherlands, States General of



Copy
Leyden April 19. 1781

A Memorial To their High Mightinesses, the States General of the United Provinces of the Low Countries.
High and Mighty Lords
The Subscriber has the Honour to propose to your High Mightinesses, that the United States of America, in Congress Assembled, have lately thought fit to send him a Commission (with full Powers and Instructions) to confer with your High Mightinesses, concerning a Treaty of Amity and Commerce, an authentic Copy of which he has the Honour to annex to this Memorial.
At the Times, when the Treaties between this Republick and the Crown of Great Britain, were made, the People, who now compose the United States of America, were a Part of the English Nation; as such, Allies of the Republick, and Parties to those Treaties; entitled to all their Benefits, and chearfully submitting to all their Obligations.
It is true, that when the British Administration, renouncing the ancient Character of Englishmen for Generosity, Justice and Humanity, concieved the design of subverting the political Systems of the  Colonies; depriving them of the Rights and Liberties of Englishmen, and reducing them to the worst of all Forms of Government; starving the People, by blockading the Ports and cutting off their Fisheries and Commerce; sending Fleets and Armies to destroy every Principle and Sentiment of Liberty, and to consume their Habitations and their Lives; making Contracts for foreign Troops and Alliances with savage Nations to assist them in their Enterprise; casting, formally, by Act of Parliament, three Millions of People at once out of the Protection of the Crown: then, and not ’till then, did the United States of America, in Congress Assembled, pass that memorable Act, by which they assumed an equal Station among the Nations.
This immortal Declaration, of the fourth of July one thousand seven hundred and seventy six, when America was invaded by an hundred Vessels of War, and, according to Estimates laid before Parliament, by fifty five thousand of veteran Troops, was not the Effect of any sudden Passion, or Enthusiasm; but a Measure, which had been long in deliberation among the People, maturely discussed in some hundreds of popular Assemblies, and by public Writings in all the States: it was a Measure, which Congress did not adopt, until they had recieved the positive Instructions of their Constituents: it was then unanimously adopted by Congress, subscribed by all its Members, transmitted to the Assemblies of the several States, and by them respectively accepted, ratified and recorded among their Archives: so that no Decree, Edict, Statute, Placart or fundamental Law of any Nation was ever made with more Solemnity, or with more Unanimity or Cordiality adopted, as the Act and Consent of the whole People, than this: and it has been held sacred to this day by every State with such unshaken Firmness, that not even the smallest has ever been induced to depart from it; although the English have wasted many Millions, and vast Fleets and Armies in the vain Attempt to invalidate it. On the contrary, each of the thirteen States has instituted a Form of Government for itself, under the Authority of the People; has erected its Legislature in the several Branches; its Executive Authority with all its Offices; its Judiciary Departments and Judges; its Army, Militia, Revenue, and some of them their Navy: and all these Departments of Government have been regularly and constitutionally organized under the associated Superintendency of Congress, now these five Years, and have acquired a Consistency, Solidity and Activity, equal to the oldest and most established Governments. It is true, that in some Speeches and Writings of the English it is still contended, that the People of America are still in Principle and Affection with them: but these Assertions are made against such evident Truth and Demonstration, that it is surprising they should find at this day one Believer in the World. One may appeal to the Writings and recorded Speeches of the English for the last seventeen Years to shew, that similar Misrepresentations have been incessantly repeated through that whole Period, and that the Conclusion of every Year has in fact confuted the confident Assertions and Predictions of the beginning of it. The Subscriber begs Leave to say from his own Knowledge of the People of America, (and he has a better right to obtain Credit, because he has better Opportunities to know than any Briton whatsoever) that they are unalterably determined to maintain their Independence. He confesses, that notwithstanding his Confidence through his whole Life in the virtuous Sentiments and Uniformity of Character among his Countrymen, their Unanimity has surprised him: that all the Power, Arts, Intrigues and Bribes, which have been employed in the several States, should have seduced from the Standard of Virtue so contemptible a few, is more fortunate than could have been expected. This Independence stands upon so firm and broad a Bottom of the Peoples Interests, Honour, Consciences and Affections, that it will not be affected by any Successes that the English may obtain either in America, or against the European Powers at War, nor by any Alliances they can possibly form, if indeed in so unjust and desperate a Cause they can obtain any.
Nevertheless, although compelled by Necessity, and warranted by the fundamental Laws of the Colonies, and of the British Constitution; by Principles avowed in the English Laws, and confirmed by many Examples in the English History; by Principles interwoven into the History and public Right of Europe in the great Examples of the Helvetic and Batavian Confederacies and many others, and frequently acknowledged and ratified by the Diplomatic Body; Principles founded in eternal Justice and the Laws of God and Nature: to cut asunder forever all the Ties which had connected them with Great Britain; yet the People of America did not consider themselves as seperating from their Allies, especially the Republick of the United Provinces, or departing from their Connections with any of the People under their Government: but, on the contrary, they preserved the same Affection, Esteem and Respect for the Dutch Nation in every Part of the World, which they and their Ancestors had ever entertained.
When sound Policy dictated to Congress the Precaution of sending Persons to negotiate natural Alliances in Europe, it was not from any failure in Respect, that they did not send a Minister to your High Mightinesses with the first whom they sent abroad: but, instructed in the Nature of the Connections between Great Britain and the Republick, and in the System of Peace and Neutrality, which She had so long pursued, they thought proper to respect both so far, as not to seek to embroil her with her Allies, to excite Divisions in the Nation or lay Embarrassments before it. But, since the British Administration, uniform and persevering in Injustice, despising their Allies, as much as their Colonists and fellow Subjects; disregarding the Faith of Treaties, as much as that of Royal Charters; violating the Law of Nations, as they had before done the fundamental Laws of the Colonies, and the inherent Rights of British Subjects; have arbitrarily set aside all the Treaties between the Crown and the Republick, declared War, and commenced Hostilities, the settled Intentions of which they had manifested long before, all those Motives, which before restrained the Congress, cease, and an Opportunity presents of proposing such Connections, as the United States of America have a Right to form, consistent with those already formed with France and Spain, which they are under every Obligation of Duty, Interest and Inclination to observe sacred and inviolate; and consistent with such other Treaties as it is their Intention to propose to other Sovereigns.
A natural Alliance may be formed between the two Republicks, if ever one existed among Nations.
The first Planters of the four Northern States found in this Country an Asylum from Persecution, and resided here from the Year one thousand six hundred and eight to the Year one thousand six hundred and twenty, twelve Years preceeding their Migration. They ever entertained, and have transmitted to Posterity, a grateful Remembrance of that Protection and Hospitality, and especially of that religious Liberty they found here, though they had sought them in vain in England.
The first Inhabitants of two other States, New York and New Jersey, were immediate Emigrants from this Nation, and have transmitted their Religion, Language, Customs, Manners and Character. And America in general, until her Relations were formed with the House of Bourbon, has ever considered this Nation as her first Friend in Europe, whose History and the great Characters it exhibits, in the various Arts of Peace, as well as Atchievements in War by Sea and Land, have been particularly studied, admired and imitated in every State.

A Similitude of Religion, although it is not deemed so essential in this as it has been in former Ages to the Alliance of Nations, is still, as it ever will be thought a desirable Circumstance. Now it may be said with Truth, that there are no two Nations whose Worship, Doctrine and Discipline are more alike, than those of the two Republicks. In this particular therefore, as far as it is of Weight, an Alliance would be perfectly natural.
A Similarity in the Forms of Government is usually considered as another Circumstance, which renders Alliances natural: and although the Constitutions of the two Republicks are not perfectly alike, there is yet Analogy enough between them to make a Connection easy in this respect.
In general Usages, and in the Liberality of Sentiments in those momentous Points, the Freedom of Inquiry, the Right of private Judgment and the Liberty of Conscience, of so much Importance to be supported in the World, and imparted to all Mankind, and which at this Hour are in more danger from Great Britain, and that intolerant Spirit which is secretly fermenting there, than from any other Quarter, the two Nations resemble each other more than any others.
The Originals of the two Republicks are so much alike, that the History of one seems but a Transcript from that of the other: so that every Dutchman, instructed in the Subject, must pronounce the American Revolution just and necessary, or pass a Censure upon the greatest Actions of his immortal Ancestors; Actions which have been approved and applauded by Mankind, and justified by the Decision of Heaven.
But the Circumstance, which, perhaps in this Age, has stronger Influence than any other in the formation of Friendships between Nations, is the great and growing Interest of Commerce; of the whole System of which through the Globe, your High Mightinesses are too perfect Masters for me to say any thing that is not familiarly known. It may not however be amiss to hint, that the central Situation of this Country; her extensive Navigation; her Possessions in the East and West Indies; the Intelligence of her Merchants; the Number of her Capitalists and the Riches of her Funds, render a Connection with her desirable to America. And on the other Hand, the Abundance and Variety of the Productions of America; the Materials of Manufactures, Navigation and Commerce; the vast Demand and Consumption of the Manufactures of Europe, of Merchandizes from the Baltic, and from the East Indies, and the Situation of the Dutch Possessions in the West Indies, cannot admit of a doubt, that a Connection with the United States would be useful to this Republick. The English are so sensible of this, that, notwithstanding all their Professions of Friendship, they have considered this Nation as their Rival in the American Trade: a Sentiment which dictated and maintained their severe Act of Navigation, as injurious to the Commerce and Naval Power of this Country, as it was both to the Trade and the Rights of the Colonists. There is now an Opportunity offered to both to shake off this Shackle forever. If any Consideration whatever could have prevailed with the English to have avoided a War with your High Mightinesses, it would have been an Apprehension of an Alliance between the two Republicks: and it is easy to foresee, that nothing will contribute more to oblige them to a Peace than such a Connection once completely formed. It is needless to point out particularly, what Advantages might be derived to the Possessions of the Republick in the West Indies, from a Trade opened, protected and encouraged between them and the Continent of America: or what Profits might be made by the East India Company by carrying their Effects directly to the American Market: how much even the Trade of the Baltic might be secured and extended by a free Intercourse with America, which has ever had so large a Demand, and will have more for Hemp, Cordage, Sail Cloth and other Articles of that Commerce: how much the national Navigation would be benefited by building and purchasing Ships there: how much the Number of Seamen might be increased, or how much Advantage to both Countries to have their Ports mutually opened to their Men of War and Privateers and their Prizes.
If therefore an Analogy of Religion, Government, Original, Manners and the most extensive and lasting Commercial Interests can form a Ground and an Invitation to political Connection, the Subscriber flatters himself, that in all these Particulars, the Union is so obviously natural, that there has seldom been a more distinct Designation of Providence to any two distant Nations to unite themselves together.
It is further submitted to the Wisdom and Humanity of your High Mightinesses, whether it is not visibly for the Good of Mankind, that the Powers of Europe, who are convinced of the Justice of the American Cause (and where is one to be found that is not?) should make haste to acknowledge the Independence of the United States, and form equitable Treaties with them, as the surest Means of convincing Great Britain of the Impracticability of her Pursuits: whether the late Marine Treaty, concerning the Rights of neutral Vessels, noble and useful as it is, can be established against Great Britain, who never will adopt it nor submit to it but from Necessity, without the Independence of America: whether the Return of America, with her Nurseries of Seamen and Magazines of Materials for Navigation and Commerce, to the Domination and Monopoly of Great Britain, if that were practicable, would not put the Possessions of other Nations beyond Seas wholly in the Power of that enormous Empire, which has long been governed wholly by the feeling of its own Power; at least without a proportional Attention to Justice, Humanity or Decency. When it is obvious and certain that the Americans are not inclined to submit again to the British Government on one hand, and that the Powers of Europe ought not and could not with Safety consent to it, if they were, on the other: why should a Source of Contention be left open for future Contingencies to involve the Nations of Europe in still more Bloodshed; when, by one decisive Step of the Maritime Powers, in making Treaties with a Nation long in Possession of Sovereignty, by Right and in Fact, it might be closed.
The Example of your High Mightinesses would, it is hoped, be followed by all the Maritime Powers, especially those, which are Parties to the late Marine Treaty: nor can an Apprehension, that the Independence of America would be injurious to the Trade of the Baltic be any Objection. This Jealousy is so groundless, that the reverse would happen. The Freight and Insurance in Voyages across the Atlantic are so high, and the Price of Labour so dear in America, that Tar, Pitch, Turpentine and Ship Timber can never be transported to Europe at so cheap a Rate, as it has been and will be afforded by Countries round the Baltic. This Commerce was supported by the English before the Revolution with difficulty, and not without large Parliamentary Bounties. Of Hemp, Cordage and Sail Cloth, there will not probably be a Sufficiency raised in America for her own Consumption in many Centuries, for the plainest of all Reasons, because those Articles can be imported from Amsterdam, or even from Petersbourg or Archangel cheaper than they can be raised at Home. America will therefore be for Ages a Market for these Articles of the Baltic Trade.
Nor is there more Solidity in another Supposition, propagated by the English to prevent other Nations from pursuing their true Interests, that other Colonies will follow the Example of the United States. Those Powers, which have as large Possessions as any beyond Seas, have already declared against England, apprehending no such Consequences. Indeed there is no Probability of any other Power of Europe following the Example of England, in attempting to change the whole System of the Government of Colonies, and reducing them by Oppression to the Necessity of governing themselves. And without such manifest Injustice and Cruelty on the Part of the Metropolis, there is no danger of Colonies attempting Innovations. Established Governments are founded deeply in the Hearts, the Passions, the Imaginations and Understandings of the People, and without some violent Change from without to alter the Temper and Character of the whole People, it is not in human Nature to exchange Safety for Danger, and certain Happiness for very precarious Benefits.
It is submitted to the Consideration of your High Mightinesses, whether the System of the United States, which was minutely considered and discussed and unanimously agreed on in Congress in the Year one thousand seven hundred and seventy six, in planning the Treaty they proposed to France, to form equitable Commercial Treaties with all the Maritime Powers of Europe, without being governed or monopolized by any: a System which was afterwards approved by the King, and made the Foundation of the Treaties with his Majesty: a System to which the United States have hitherto constantly adhered, and from which they never will depart, unless compelled by some Powers declaring against them, which is not expected; is not the only means of preventing this growing Country from being an Object of everlasting Jealousies, Rivalries and Wars among the Nations. If this Idea is just, it follows, that it is the Interest of every State in Europe, to acknowledge American Independency immediately. If such benevolent Policy should be adopted, the new World will be a proportional Blessing to every Part of the old.
The Subscriber has the further Honour of informing your High Mightinesses, that the United States of North America in Congress Assembled, impressed with an high Sense of the Wisdom and Magnanimity of your High Mightinesses, and of your inviolable Attachment to the Rights and Liberties of Mankind, and being desirous of cultivating the Friendship of a Nation, eminent for its Wisdom, Justice and Moderation, have appointed the Subscriber to be their Minister Plenipotentiary to reside near You, that he may give You more particular Assurances of the great Respect they entertain for your High Mightinesses, beseeching your High Mightinesses to give entire Credit to every thing, which their said Minister shall deliver on their Part, especially when he shall assure You of the Sincerity of their Friendship and Regard. The original Letter of Credence, under the Seal of Congress, the Subscriber is ready to deliver to your High Mightinesses, or to such Persons as You shall direct to recieve it. He has also a similar Letter of Credence to his most Serene Highness the Prince Stadtholder.
All which is respectfully submitted to the Consideration of your High Mightinesses, together with the Propriety of appointing some Person or Persons, to treat on the Subject of his Mission, by

John Adams

